Name: 87/330/EEC: Commission Decision of 25 May 1987 authorizing Ireland to apply intra-Community surveillance to imports of certain nitrogenous chemical fertilizers originating in certain third countries which have been put into free circulation in other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  cooperation policy
 Date Published: 1987-06-26

 Avis juridique important|31987D033087/330/EEC: Commission Decision of 25 May 1987 authorizing Ireland to apply intra-Community surveillance to imports of certain nitrogenous chemical fertilizers originating in certain third countries which have been put into free circulation in other Member States (Only the English text is authentic) Official Journal L 167 , 26/06/1987 P. 0061 - 0062*****COMMISSION DECISION of 25 May 1987 authorizing Ireland to apply intra-Community surveillance to imports of certain nitrogenous chemical fertilisers originating in certain third countries which have been put into free circulation in other Member States (Only the English text is authentic) (87/330/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Irish Government has applied to the Commission of the European Communities under Article 2 of Decision 80/47/EEC for authorization to apply intra-Community surveillance to certain nitrogenous chemical fertilizers falling within heading ex 31.02 of the Common Customs Tariff, originating in Albania, Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania and the USSR and put into free circulation in the other Member States; Whereas, pursuant to Article 9 (4) of Council Regulation (EEC) No 3420/83 (2), the Commission decided on 9 May 1987 to amend the arrangements for imports into Ireland of nitrogenous chemical fertilizers and consequently subjected imports of such products into Ireland to quantitative restrictions until 31 December 1987; Whereas there are disparities in the conditions governing imports of the products in question in different Member States; Whereas such disparities are likely to lead to deflections of trade; Whereas the Irish authorities have claimed that such deflections are likely to give rise to and intensify economic difficulties for the industry concerned; Whereas the information which the Commission has received concerning the situation of the national industry concerned shows that there were no imports into Ireland of urea originating in non-member countries until 1985, but that such imports reached 32 774 tonnes in the period July 1985 to June 1986 and 25 422 tonnes in the second half of 1986; Whereas imports of mixtures of ammonium nitrate and calcium carbonate originating in non-member countries increased from 37 016 tonnes in 1982 to 71 479 tonnes in 1986; Whereas urea production stagnated at some 287 000 tonnes between 1982 and 1986; whereas production of mixtures of ammonium nitrate and calcium carbonate fell from 435 000 tonnes to 378 000 tonnes over the same period; whereas these products' share of the domestic market fell from 83 % to 54 % in the case of urea and from 79 % to 62 % in the case of mixtures of ammonium nitrate and calcium carbonate; Whereas the prices of the imports concerned are considerably lower than those of similar products manufactured in Ireland; Whereas Community imports of urea originating in the State-trading countries increased from 120 000 tonnes in 1984 to 530 239 tonnes in 1986; Whereas, in view of the above, and in particular the trend of imports into Ireland and the rest of the Community of the products concerned and the very low prices of those imports, there is a danger of unpredictable and substantial deflections of trade which are liable to give rise to economic difficulties; Whereas, under these conditions, foreseeable intra-Community imports should be monitored closely so that any dangerous trend may be detected and, where appropriate, all necessary measures taken; whereas imports of the products concerned originating in the third countries concerned should therefore be subject to prior intra-Community surveillance in accordance with Article 2 of Decision 80/47/EEC; HAS ADOPTED THIS DECISION: Article 1 Ireland is hereby authorized to apply intra-Community surveillance in accordance with Article 2 of Decision 80/47/EEC until 31 December 1987 to imports of the products specified in the Annex hereto originating in Albania, Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania and the USSR and put into free circulation in another Member State. Article 2 This Decision is addressed to Ireland. Done at Brussels, 25 May 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ L No 16, 22. 1. 1980, p. 14. (2) OJ L No 346, 8. 12. 1983, p. 6. ANNEX 1.2.3 // // // // CCT heading No // NIMEXE Code // Description // // // // ex 31.02 // 31.02-15, 80 // Urea // // 31.02-30 // Mixture of ammonium nitrate and calcium cabonate // // //